DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group I and a hydrophobic small molecule as the therapeutic agent in the reply filed on May 26, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Comments and Notes

Numerous claims contain the phrase “Claim 1” but “Claim” with the first letter capitalized should only be used when “Claim” is the first word of the claim. In each of the instances where it is present, it is not the first word in the claim. Appropriate correction is respectfully suggested.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each claims lack proper antecedent basis. 
Claim 6 recites the limitation "said PEG" in ine 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 each recites the limitation “[t]he cationic nanoparticle” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Please clarify.

Claims 9 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 9 - 11 recites the phrase “molar conjugation ratio (grafting density)” but “molar conjugation ratio” and “grafting density”” do not appear to have the exact same scope as various measures can be used to determine the grafting density, not just on a molar basis. “Molar conjugation ratio” could also refer to the amounts used to prepare the construct 
Please clarify.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 contains the phrase “Zeta (Surface) Potential” and “Zeta potential” and “surface potential” do not appear to have the exact same scope. The claim appears to equate this terms but when the two seemingly equal things are not in fact the same, the claim contains a broad and narrow limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The 
Claim 13 also indicates that the Zeta (surface) potential is quantified by dynamic light scattering (DLS). While DLS is often used to determine particle size, as indicated by claim 12, DLS alone is insufficient to determine the electrical charge of the particle reflected in the Zeta potential and thus the claim appears to be incomplete as additional steps or a different methodology must be used in order to actually measure the Zeta potential.
Please clarify.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 23, “the composition is proved in a solution” (emphasis added) and neither the claim nor the specification defines what is to be proved about the compositions once in a solution having the particular pH value recited in the claim. It is not clear if this claim is requiring a particular analysis of the micelles be carried out at such a pH to prove that, for example, micelles are present or if the claim is require that the composition be provided in a solution whose pH is about 7.3 to about 7.5. Please clarify.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanza et al. (US 2010/097007).
Lanza prepares 7 – 10 nm sized inverted micelles made grafting fatty acids activated with the carbodiimide (EDAC) onto hyperbranched or dendritic polymers with free primary amine groups (¶ [0126]). Among such polymers are the claimed polyethyleneimine (PEI; ¶ [0038]). Where selection of one named species from a list of alternatives is all that is required to arrive at the instantly claimed subject matter, that species is anticipated. Ex Parte A., 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See also In re Sivaramakrishnan, 213 USPQ 441 (CCPA 1982).
Given the presence of these amine groups, the micelles would be cationic although the charge is not reported. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a 
This rejection is based on art which was found incidental to the search for the elected species.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 2 – 5, 7 – 15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lanza et al. (US 2010/097007).
In addition to the teachings of Lanza et al. discussed above, Lanza et al. discloses that the average molecular weight of the branched polymer can range from about 500 to about 1,000,000 Daltons, with narrower ranges of about 500 to about 5,000 and about 5,000 to about 50,000 Daltons also being disclosed (¶ [0040]). In general at least 40% of the free reactive groups of the branched polymer are conjugated to amphiphilic lipids (¶ [0042]). Non-limiting examples of suitable lipids are natural lipids such as the disclosed linoleic acid (18 carbon atoms) and palmitic acid (16 carbon atoms; ¶ [0043]). The diameter of the nanoparticles may range from about 50 nm to about 500 nm, with a preferred diameter range of about 120 nm to about 250 nm also disclosed (¶ [0031]). The nanoparticles may also comprise a biologically active agent such as genetic materials and nucleic acid based materials (¶ [0055]).
Lanza et al. does not explicitly prepare a PEI-fatty acid conjugate and report the size and conjugation ratio.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare inverted micelles as disclosed by 
This rejection is based on art which was found incidental to the search for the elected species.

Claims 1 - 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mahato et al. (US 2004/0142474).
Mahato et al. discloses biodegradable cationic lipopolymers comprising PEI, a lipid and a biocompatible hydrophilic polymer with the lipid and a biocompatible 12 to C18 fatty acids (¶ [0041]). Helper lipids such as cholesterol can be included in the composition (¶ [0057]). In a preferred embodiment the particles range in size from about 40 to 400 nm with it being known that particles of different size accumulate in different organs and particles less than 150 nm in size are able to pass through the sinusoidal fenestration of liver endothelium and become localized in the spleen, bone marrow and possibly tumor tissue (¶ [0053]). The particle size and Zeta potential of various particles were measured (¶ [0115]) and found to be 90 – 120 nm and 20 – 40 mV respectively (¶¶ [0116] – [0117]). Figure 5 also shows the surface charge by zeta potential and particle size (¶ [0024]). The compositions can be used for delivering bioactive agents such as 
Micelles based on a branched PEI with fatty acids and PEG conjugated thereto are not explicitly prepared.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare micelles as in Mahato et al. that comprise a branched PEI with fatty acid and lipid conjugated thereto to prepare structures that can be used for the sustained release of cargo such as drugs.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Mahato et al discloses that branched PEI of varying molecular weight, a biocompatible hydrophilic polymer such as PEG and a lipid such as C12 to C18 fatty acids can be used to prepare micelles. The selection of the particular ingredients, molar ratio of the PEI to the conjugated lipid, the size and Zeta potential of the resulting particles from the materials and ranges that are taught by Mahato et al. as suitable is within the skill of the person of ordinary skill in the art. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05. The number of conjugated groups and free groups remaining will determine the overall charge of particles, reflected in the Zeta potential, and there is no evidence of record as to the criticality of the claimed ranges. Overlapping ranges are prima facie obvious in the absence of evidence of the criticality of the claimed range (see MPEP 2144.05).
.

Claims 1 – 17, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahato et al. as applied to claims 1 - 17 and 22 above, and further in view of Lee et al. (US 2014/0335194).
Mahato et al. is discussed above.
The presence of micelles in a composition further comprising glucose is not disclosed.
Lee et al. discloses polymeric drug containing-containing pharmaceuticals with enhanced stability in the solution state (whole document, e.g., abstract). Delivery of an appropriate amount of the administered drug to be delivered into the target cells in the body is required to bring about the desired therapeutic effect, and drug delivery systems such as nanoparticulate systems and polymeric systems can, among other features, modify the in vivo distribution of an intravenously administered drug (¶ [0002]). Aqueous carriers are used but due to issues with such solutions, they can be provided in a lyophilized powder or cake form that much be dissolved again (¶¶ [0003] – [0004]). The polymeric drug carrier may form a polymeric micelle entrapping the bioactive inside with a size of 1 – 400 nm (¶ [0088]). A variety of drugs that is preferably insoluble in water with a solubility not higher than 50 mg/mL can be delivered using the system (¶ [0085] – [0086]). The composition of the invention can comprise distilled water for injection, 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a carrier comprising glucose for administration of the micelles of Mahato et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Lee et al. discloses that drug delivery systems such as micelles are prepared with carriers such as physiological saline injection, glucose injection or buffer to allow for the administration of the system by a method such as intravenous administration. Lee et al. provides guidance as to what such liquids may be and pH values that could be appropriate for such compositions.

Claims 1 – 17 and 22 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahato et al. and Lee et al. applied to claims 1 – 17, 22 and 25 above, and further in view of Bettinger et al. (US 2009/0041833) and Jess (US 4,004,587).
Mahato et al. and Lee et al. are discussed above.
The presence of the micelles in a normal glucose containing solution buffered to physiological pH is not disclosed.
Bettinger et al. discloses gas filled microcapsules and a bioactive agent for ultrasound-mediated drug delivery (whole document, e.g., abstract). Bioactive carriers in the form of micelles can be prepared by dispersing the active agent and lipid or polymeric compound 
Jess discloses a parenteral liquid administration set (whole document, e.g., abstract). Such sets are utilized for administering parenteral solutions such as normal saline, normal glucose, Ringers solution or the like into the vein of a patient (col 1, ln 6 – 9).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a solution such as normal glucose or a buffer at pH 7.4 such as phosphate buffered saline or HEPES as the carrier for the micelles of Mahato et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art discloses that drug carriers are administered in a liquid solution and variety of such carriers are known to those of ordinary skill in the art, including water, physiological saline injection, glucose injection or buffer, phosphate buffered saline or HEPES at pH 7.4, 5% glucose, normal glucose or Ringers solution. The person of ordinary skill in the art can readily select from such known carriers and determine the relevant pH of the solution to allow for the administration of the drug containing micelles to a subject to bring about the desired therapeutic effect of the drug contained therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618